DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Art Unit location of your application in the PTO has changed. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 2651.
This communication is responsive to the preliminary amended claims filed 04/07/2021.
Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103 (a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was 
Claims 16-35 are rejected under 35 U.S.C. 103(a) as being unpatentable over MAULER et al. (U. S. Pat. App. Pub. – 2017/0298442) in view of Pedersen (U. S. Pat. App. Pub. – 2013/0169779).
Regarding claim 27, MAULER et al. disclose a non-transitory computer-readable medium storing instructions, which when executed by a processor, cause a hearing system to perform operations ([0022]), the operations comprising: receiving data from the ear (Figs. 2-3), the data containing at least one of the ear; determining, from the data, a cymba angle between a cartilage above the cymba of the ear and a viewing direction of the user ([0068]), wherein a direction of the cartilage is determined by averaging a curve along the cartilage and the cymba angle is determined as an angle between the cartilage direction and the viewing direction ([0068-0069]); estimating a tilt angle of the hearing device worn by the user with respect to the viewing direction from the cymba angle; adjusting a beam former direction of a beam former of the hearing device, such that the beam former direction is aligned with the viewing direction ([0068-0069) as claimed (Figs. 2-3). But MAULER et al. may not specially teach that the data is image data as claimed. Pedersen disclose a similar structured hearing system comprising means to obtain an image and image data (Fig. 2). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to be motivated to provide suitable means, such as a camera, for the hearing system taught by MAULER et al., in order to be more accurately and efficiently calculate the directional information for the hearing system.
	Regarding claim 28, based on the rejection above, Pedersen further discloses the non-transitory computer-readable medium storing instructions, which when executed by a processor, 
	Regarding claims 29 and 35, neither MAULER et al. nor Pedersen specially teach a machine learning algorithm trained with image data processing as claimed. Since providing suitable/well known data processing algorithm for image data processing in a hearing system is very well known in the art (Official Notice), it therefore, would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to be motivated to provide suitable data processing algorithm, such as a machine learning algorithm, for the hearing aid taught by MAULER et al. and Pedersen, in order to process the image data efficiently and effectively for the hearing system.
	Regarding claim 30, based on the rejection above, MAULER et al. further disclose the non-transitory computer-readable medium storing instructions, which when executed by a processor, cause a hearing system to perform operations, wherein the image data contains images of the ear from different directions and a three-dimensional representation is determined from the image data; wherein the cymba angle is determined from the three-dimensional representation ([0068-0075]) as claimed.
	Regarding claim 31, based on the rejection above, Pedersen further discloses the non-transitory computer-readable medium storing instructions, which when executed by a processor, cause a hearing system to perform operations, wherein the image data contains an image of a marker provided besides the ear, the marker having a scale and/or an indication of the viewing direction (Figs. 2-4).
	Regarding claim 32, based on the rejection above, Pedersen further discloses the non-transitory computer-readable medium storing instructions, which when executed by a processor, 
	Regarding claim 33, based on the rejection above, MAULER et al. further disclose the non-transitory computer-readable medium storing instructions, which when executed by a processor, cause a hearing system to perform operations, comprising: determining an optimal tube length of a tube interconnecting a part of the hearing device behind the ear with a part of the hearing device in the ear from the image data ([0068-0075]).
	Regarding claim 34, neither MAULER et al. nor Pedersen specially teach a user wears glasses, from the image data as claimed. Since providing suitable/well known type hearing system for a hearing impaired user is very well known in the art (Official Notice), it therefore would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to be motivated to provide suitable image data, such as the user ear with eyeglass, for the hearing aid taught by MAULER et al. and Pedersen, in order to provide suitable hearing system for the users wearing eyeglasses.
Method claims 16-26 are similar to claims 27-35 except for being couched in method terminology; such methods would be inherent when the structure is shown in the references.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Suhan Ni whose telephone number is (571)-272-7505, and the number for fax machine is (571)-273-7505. The examiner can normally be reached on Monday to Friday from 10:00 am to 6:30 pm. If it is necessary, the examiner’s supervisor, Duc Nguyen, can be reached at (571)-272-7503.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the group receptionist whose telephone number is (571)-272-2600, or please see http://www.uspto.gov/web/info/2600.



/SUHAN NI/Primary Examiner, Art Unit 2651